     Case 2:18-cv-02625-JAK-AS Document 36 Filed 10/29/18 Page 1 of 2 Page ID #:278




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
4    fcasella@donigerlawfirm.com
5
     603 Rose Avenue
     Venice, California 90291
6    Telephone: (310) 590-1820
7
     Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
      WONGAB CORPORATION,                         Case No. 2:18-cv-02625-JAK-AS
12                                                Hon. John A. Kronstadt Presiding
13    Plaintiff,
14                                                NOTICE OF LODGING RE PARTIES’
      v.                                          [PROPOSED] CONSTRUCTIONS OF
15
                                                  DIPUSTED TERMS
16    TARGET CORPORATION; et al.,

17    Defendants.
18

19

20

21

22

23

24

25

26

27
                                              1
28
            NOTICE OF LODGING RE PARTIES’ PROPOSED CONSTRUCTIONS OF DISPUTED TERMS
     Case 2:18-cv-02625-JAK-AS Document 36 Filed 10/29/18 Page 2 of 2 Page ID #:279




1          TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
2    ATTORNEYS OF RECORD:
3          PLEASE TAKE NOTICE that the Parties hereby jointly submit a Notice of
4    Lodging re [Proposed] Constructions of Disputed Terms concerning U.S. Patent
5    8,448,476, pursuant to this Court’s Standing Patent Rule 3.5.1 and in connection
6    with the Claim Construction Hearing set November 19, 2018 at 10:30 a.m.
7

8
                                             Respectfully submitted,

9    Dated: October 29, 2018         By:     /s/ Justin M. Gomes
10
                                             Scott A. Burroughs, Esq.
                                             Justin M. Gomes, Esq.
11                                           DONIGER / BURROUGHS
12
                                             Attorneys for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                              2
28
           NOTICE OF LODGING RE PARTIES’ PROPOSED CONSTRUCTIONS OF DISPUTED TERMS
